UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------   X
                                         :
UNITED STATES OF AMERICA                 :
                                         :
                                         :         11cr875 (DLC)
                -v-                      :
                                         :     OPINION AND ORDER
MIGUEL ORTIZ,                            :
                                         :
                        Defendant.       :
                                         :
-------------------------------------    X

APPEARANCES

For the defendant:
Miguel Ortiz, pro se
Federal Correctional Institution Fort Dix
P.O. Box 2000
Joint Base MDL, NJ 08640

DENISE COTE, District Judge:

     Miguel Ortiz brings a renewed request for a reduction of

his sentence pursuant to 18 U.S.C. § 3582(c)(2).    For the

following reasons, the motion is denied.


                            Background

     On May 7, 2012, Ortiz was convicted after trial of

distributing and possessing with intent to distribute heroin, in

violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).    He was

sentenced on August 9, 2012, principally to 151 months’

imprisonment.   His conviction was affirmed on appeal.   Ortiz’s

petition for a writ of habeas corpus, asserting ineffective
assistance of counsel, was denied on September 24, 2015, and no

certificate of appealability issued.

     Pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782 to the

United States Sentencing Guidelines (“USSG”), on November 13,

2015, this Court reduced Ortiz’s sentence to 135 months’

imprisonment.   Ortiz’s original Criminal History Category was II

and his offense level was 34, leading to a guidelines range of

168 to 210 months.   With a reduction of the offense level to 32

following Amendment 782, the guidelines range became 135 to 168

months.

     In his 2015 motion, Ortiz had sought a sentence of 121

months’ imprisonment based on an amended offense level of 32 and

a Criminal History Category of I.       In making this argument,

Ortiz used the Criminal History Category of I because, at his

sentencing, the Court had departed from Criminal History

Category II, finding that Criminal History Category II

overstated the seriousness of his criminal record.       In the

November 13, 2015 Order, the Court explained that Ortiz’s motion

for a reduced sentence had to be determined based on the

applicable guidelines range that “is determined before

consideration of any departure.”       See Application Note 1(A)to

Guidelines § 1B1.10(b)(1).    Ortiz did not enter a timely appeal

of the November 2015 Order.



                                   2
     In a renewed motion for a reduction of sentence pursuant to

Amendment 782 and 18 U.S.C. § 3582(c)(2), filed on July 23,

2019, Ortiz again seeks a reduction of his sentence to 121

months’ imprisonment.   On August 30, Ortiz filed a supplement to

his renewed motion, providing additional argument in support of

his request for a 121-month sentence.      In both documents, Ortiz

disagrees with the analysis in the November 13, 2015 Order.


                              Discussion

     Ortiz argues that his “applicable guideline range” must

incorporate the Criminal History Category departure he received

at his original sentencing.    First, Ortiz is not permitted to

challenge the reasoning in the November 13, 2015 Order through a

renewed § 3582(c)(2) motion.    Second, even if Ortiz’s motion is

procedurally sound, his motion is denied for the same reasons

stated in the November 13, 2015 Order.

     Ortiz largely repeats the arguments he made in his first

motion.   The Second Circuit has yet to decide whether successive

petitions are available under § 3582(c)(2), but it has implied

that such petitions are permitted.    See Simon v. United States,

359 F.3d 139, 144 (2d Cir. 2004) (holding that a district court

could not convert a § 3582 motion into a § 2241 habeas petition

without notifying the defendant because the defendant might be

prejudiced by the restriction against successive habeas


                                  3
petitions).    Some circuit courts have expressly held that §

3582(c)(2) allows successive petitions if the Government does

not timely object to the later request.    See, e.g., United

States v. Calton, 900 F.3d 706, 710-11 (5th Cir. 2018); United

States v. Caraballo-Martinez, 866 F.3d 1233, 1245-46 (11th Cir.

2017).    Other courts of appeals, however, have held that a

defendant does not have multiple opportunities to move for

sentence reduction under the same USSG amendment.    The Seventh

Circuit Court of Appeals, for instance, held that “prisoners

have only one bite at the apple per retroactive amendment to the

sentencing guidelines.”    United States v. Beard, 745 F.3d 288,

292 (7th Cir. 2014).    If a prisoner is unsatisfied with the

ruling in a § 3582(c)(2) proceeding, he may timely appeal it.

“But he may not . . . later[] ask the district court to

reconsider its decision.”    United States v. Goodwyn, 596 F.3d

233, 236 (4th Cir. 2010).

     If there were any deficiency with the November 13, 2015

Order, Ortiz was required to raise that argument on direct

appeal.    He may not attack that decision through a successive §

3582(c)(2) motion.    Ortiz not only moves for a sentence

reduction under the same USSG amendment, he puts forth a nearly

identical argument to support his motion.




                                  4
     Even if this successive petition were properly filed, for

the reasons given in the November 13, 2015 Order, Ortiz’s

renewed motion would be denied.       The departure he received at

his initial sentencing under Guidelines § 4A1.3 was a departure

“from the applicable guideline range,” not a factor in the

calculation of the guideline range.       United States v. Montanez,

717 F.3d 287, 292 (2d Cir. 2013) (holding that “a defendant’s

amended guideline range does not incorporate any previously

granted departure under § 4A1.3”); United States v. Erskine, 717

F.3d 131, 137 (2d Cir. 2013) (reasoning that § 1B1.10 prohibits

sentence reductions below the bottom of the amended range

regardless of “earlier-applicable variances or departures”).

For purposes of applying the retroactive amendment, Ortiz’s

Criminal History Category is II, the basis for his guideline

range before the departure.    He is not entitled to an additional

sentencing reduction.


                              Conclusion

     Ortiz’s July 23, 2019 motion for a reduced sentence is

denied.   Because Ortiz has not made a substantial showing of a

denial of a federal right, a certificate of appealability will

not issue.   Hoffler v. Bezio, 726 F.3d 144, 154 (2d Cir. 2013);

Tankleff v. Senkowski, 135 F.3d 235, 241 (2d Cir. 1998);

Rodriguez v. Scully, 905 F.2d 24, 24 (2d Cir. 1990).       Pursuant


                                  5
to 28 U.S.C. § 1915(a)(3) any appeal from this Order would not

be taken in good faith.   Coppedge v. United States, 369 U.S.

438, 444 (1962).


Dated:    New York, New York
          February 14, 2020




                                 6
Copy Mailed to:
Miguel Ortiz
Federal Correctional Institution Fort Dix
P.O. Box 2000
Joint Base MDL, NJ 08640
